DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant respectfully argues the following
Bonde fails to disclose an internal passageway having first and second internal portions, where the first internal portion extends between the oil pump and the oil filter and the second internal portion extends between the oil filter and the crankcase. Rather Bonde discloses four internal portions 1) extending between the oil pump and the oil cooler, 2) extending between the oil cooler and the reservoir, 3) extending between the oil cooler and the oil filter, and 4) extending between the oil filter and the portions 100 of the engine.
The examiner appreciates the applicants arguments and respectfully argues the following
The hydraulically connected internal oil passages as disclosed in fig. 2 of Bonde can be subdivided in a number of ways, and one of these ways is as the applicant described. However, these same oil passages as disclosed by Bonde, can also be broken up in another way, and that is into a first internal portion (525 to 535A to 211) and a second internal portion (535B), the first internal portion extending between the oil pump and the oil filter (as shown in fig. 2) and the second internal portion extending between the oil filter and the crankcase (as shown in fig. 2). It is in this second manner, that the oil passages as disclosed by Bonde reads upon the presently presented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 18, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonde et. al. (U.S. 20150218980).
In re claim 1, Bonde teaches an engine (abstract), comprising: 
a crankcase (fig. 2; considered to be included in 100; [0032]; Note: crankcase is typically integrated in with the engine block to house the crankshaft and is considered necessarily present within the  engine);
an oil pump (520; [0031]) having an oil intake (inlet 521; [0033]) and an oil discharge (outlet 522; [0033]); and
an oil pan (oil pan apparatus 200; [0056]) coupled to the crankcase, the oil pan including an oil pump mounting portion (not shown in fig. 1, but necessarily present) and an internal branched passageway (525 to 545) extending through the oil pan (as shown in fig. 2-3), and 
an oil filter (fig. 2; 540; [0059]); 
wherein the internal passageway has an intake duct (fig. 2; generally around 521) communicating with the oil pump mounting portion and an outlet duct (213) communicating with the crankcase (via. 535B); and 
the internal branched passageway (525 to 545) has a first internal portion (525 to 535A to 211) and a second internal portion (535B), the first internal portion extending between the oil pump and the oil filter (as shown in fig. 2) and the second internal portion extending between the oil filter and the crankcase (as shown in fig. 2; Note: crankcase is considered to be included within 100).

In re claim 2, Bonde teaches the engine of claim 1, and further teaches wherein the oil pump has an oil siphon (connected to 521) positioned adjacent to a bottom surface of the oil pan (as shown in fig. 2) and the pump is adapted to suction oil from the oil pan and pump the oil to the crankcase (as shown in fig. 2).
In re claim 3, Bonde teaches the engine of claim 2, and further teaches an oil cooler (fig. 2; 530; [0031]) to cool oil which circulates through the engine.
In re claim 4, Bonde teaches the engine of claim 3, and further teaches wherein the oil pump is a two circuit oil pump (one circuit via 522 to 510 via. 526, the other circuit 522 to 510 via. 530, 535b and 545) and the pump is also fluidly coupled to the oil cooler to pump oil through the oil cooler (as shown in fig. 2).

In re claim 18, Bonde teaches the engine of claim 1, wherein the oil pan further includes a second internal branched passageway (525 to 536) extending through the oil pan.

In re claim 25, Bonde teaches the engine of claim 1, and further teaches wherein the second portion (535B) includes a first leg (vertical part of 535B) and a second leg (horizontal part of 535B), the first leg extending vertically and the second leg extending horizontally (as shown in fig. 2; Note: 535B is show to have a vertical and a horizontal component).

In re claim 6, Bonde teaches an engine (abstract), comprising: 
a crankcase (fig. 2; considered to be included in 100; [0032]; Note: crankcase is typically integrated in with the engine block to house the crankshaft and is considered necessarily present within the  engine);
a two circuit oil pump (one circuit via 522 to 510 via. 545, the other circuit 522 to 510 via. 536;) having an oil intake (inlet 521; [0033]) and first (via. 545) and second oil discharges (via. 536); 
an oil pan (oil pan apparatus 200; [0056]) coupled to the crankcase;
an oil siphon (connected to 521) positioned adjacent to a bottom surface of the oil pan (as shown in fig. 2); and 
an oil cooler (530; [0031]) to cool oil which circulates through the engine (as shown in fig. 2); 
wherein the oil intake suctions oil from the oil pan through the oil siphon (as shown in fig. 2) and the two circuit oil pump (as described above) pumps the oil through the first discharge to the crankcase and the oil intake suctions oil from the oil pan through the oil siphon and the two circuit oil pump pumps the oil through the second discharge through the oil cooler.

In re claim 7, Bonde teaches the engine of claim 6, and further teaches wherein the oil pan includes an oil pump mounting portion (not shown in fig. 1, but necessarily present) and an internal branched passageway (fig. 2; 525 to 545) through the oil pan and having an intake duct (generally around 521) communicating with the oil pump mounting portion and an outlet duct (215) communicating with the crankcase (via. 535B; Note: crankcase is considered to be included within 100).
In re claim 9, Bonde teaches the engine of claim 6, and further teaches an oil conduit (535b) integrated with the oil pan (note: portion of 535b extends through 203, which is shown at least schematically as a single piece incorporating 204, forming oil pan apparatus 200 as shown in fig. 2) which fluidly couples the oil pump to the crankcase.
In re claim 27, Bonde teaches the engine of claim 9, and further teaches a second oil conduit (525) integrated with the oil pan which fluidly couples the oil pump to the oil cooler.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bonde et. al. (U.S. 20150218980).
In re claim 19, Bonde teaches the engine of claim 3, and further teaches 
wherein the oil pan further includes a reservoir (510) and a second internal branched
the second internal passageway having a first portion (525, 210) and a second portion (535a, 213, 536), the first portion extending between the oil pump and the oil cooler (as shown in fig. 2) and the second portion extending between the oil cooler and the reservoir (as shown in fig. 2).
Bonde lacks the second internal passageway being separate from the internal passage.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the second internal passageway from the internal passage, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

In re claim 20, Bonde teaches the engine of claim 19, and further teaches wherein the first portion of the second internal branched passageway includes a first leg (525) and a second leg (210), the first leg extending horizontally (as shown in fig. 2; Note: fig. 2 is in schematic form and not necessarily to scale, but 525 appears to extend in the horizontal direction, as indicated by fluid level in 510) and the second leg extending vertically (as shown in fig. 2; Note: fig. 2 is in schematic form and not necessarily to scale, but 210 appears to extend in the vertical direction, as indicated by fluid level in 510).
In re claim 22, Bonde teaches the engine of claim 19, and further teaches a pressure relief valve (fig. 2; 550), the pressure relief valve being fluidly coupled (via. 526) with the first portion of the second internal branched passageway.

Allowable Subject Matter
Claims 21, 24, 26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747